SECURED PROMISSORY NOTE

$200,000 Santa Rosa, California August 23, 2012

FOR VALUE RECEIVED, PHOTOTRON HOLDINGS, INC., a Delaware corporation ("Maker"),
promises to pay to the order of DONNA KLAUENBURCH and TAO KLAUENBURCH
(collectively, "Payee") the principal sum of Two Hundred Thousand Dollars
($200,000) together with interest thereon from the date of this Secured
Promissory Note (this "Note") on the unpaid principal balance.

Interest shall accrue at the rate of seven percent (7%) per annum.

This Note shall be payable in equal quarterly installments of principal and
interest in the amount of Fifty-two Thousand Two Hundred six and 47/100 Dollars
($52,206.47) until July 23, 2013, at which time the outstanding principal
balance and unpaid accrued interest shall be due and payable. Installment
payments shall be due and payable on October 23, 2012, January 23, 2013, April
23, 2013, and July 23, 2013.

Any installment which comes due on a Sunday or a holiday shall be due on the
next succeeding business day. All payments due hereunder shall be made without
deduction or offset in lawful money of the United States of America to Payee at
the following address: P.O. Box 526, Guerneville, CA 95446 or such other person
or at such other place as Payee may from time to time designate in writing to
Maker.

This Note is issued pursuant to the terms and conditions of that certain Asset
Purchase Agreement, dated as of July 23, 2012, by and among Maker, Payee and
others (the "Purchase Agreement"). Pursuant to terms and conditions of the
Purchase Agreement, performance of this Note is secured by that certain Security
Agreement of even date herewith by and between Maker and Payee (the "Security
Agreement") and is subject to the terms and conditions of the Purchase Agreement
and the Security Agreement.

In the event of default in the terms and conditions of this Note, the Purchase
Agreement, or the Security Agreement (or any document or agreement securing
performance hereunder or thereunder), such default not being cured, the
outstanding principal balance and unpaid accrued interest shall, at the option
of Payee, become immediately due and payable. No delay in the exercise of any
right or remedy hereunder shall constitute a waiver thereof and the waiver of
any right or remedy hereunder on any one occasion shall not be deemed to be a
waiver of such right or remedy on any subsequent occasion.

Maker shall pay a late charge of seven percent (7%) of the payment(s) due if not
received by Payee within five (5) business days after the date such payment is
due. The parties agree that such sum is not a penalty, but represents the
reasonable costs that would be incurred by Payee for any such delay in payment.
In addition, interest shall accrue on any principal amount past due at the rate
equal to the lower of (i) ten percent (10%) per annum, computed on the basis of
a 360-day year, or (ii) the maximum amount allowed by law.

There shall be no penalty for prepayment; provided that any prepayment of less
than all of the principal and accrued interest shall shorten the term of this
Note and not reduce the amount of any installment otherwise becoming due after
the prepayment date. Any payment made shall be applied first to interest and
then to principal.

Presentment and demand for payment, notice of dishonor, protest and notice of
protest are hereby waived.

In the event suit is instituted to collect this Note or any portion thereof,
Maker promises to pay such additional sums as the court may adjudge reasonable
as attorney's fees in such suit. The venue of any action shall lie in Sonoma
County, California.

[SIGNATURE PAGE FOLLOWS]

 
 

IN WITNESS WHEREOF, Maker has executed this Secured Promissory Note as of the
date first set forth above.

MAKER:

 

PHOTOTRON HOLDINGS, INC.

a Delaware corporation

By: /s/ Sterling C. Scott

Sterling C. Scott, CEO

By: /s/ Justin Manns

Justin Manns, CFO

